Citation Nr: 0719353	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for left knee 
bursitis, currently rated 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumber spine disorder, to include as secondary to undiagnosed 
illness.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nervous tremors.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1976 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision which denied the 
benefits sought on appeal.

In April and June 2006, the veteran filed a claim for service 
connection for tinnitus and hearing loss.  This matter is 
REFERRED to the RO for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2005 VA Form 9, the veteran indicated that he 
wanted a Board hearing.  Although the RO indicated that he 
has withdrawn this request, the Board can find no 
confirmation of such a withdrawal.  On remand, clarification 
should be obtained as to whether the veteran wants a Board 
hearing. 

The Board notes that the RO has made numerous efforts to 
obtain a complete copy of the veteran's service medical 
records.  However, not all records have been found.  Some 
records were obtained from the veteran himself, and others 
were obtained through official government sources.  In 
November 1998, the RO determined that all efforts to obtain 
the needed military information had been exhausted and that 
further efforts would be futile.  However, in a June 2004 
letter to the U.S. Army Reserve Personnel Command, the RO 
indicated that it had information that the veteran's records 
may have been sent to that facility.  The RO then indicated 
that the veteran's service medical records could not be 
located at RMC or NPRC, and asked that any available service 
medical records or information as to their whereabouts be 
sent to the RO.  A response to this request is not of record.  
The RO is to make further inquiries to ensure that any and 
all available service medical records that are outstanding 
are obtained and associated with the claims file.  

VA medical records associated with the claims file indicate 
that the veteran was hospitalized in April 2006, apparently 
for psychiatric reasons.  VA treatment records dated in April 
2006 make reference to the VA hospital admission notes and 
discharge summary.  However, these inpatient medical records 
have not been associated with the claims file.  Any such 
records may be relevant to the veteran's claims and should be 
obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

With regard to the veteran's claim for service connection for 
PTSD, it is noted that in a statement dated in September 
2004, the veteran reported his stressors.  He indicated that 
his unit was in a convoy headed to Iraq when they were 
informed of an ambush and were to stop any further 
advancement into enemy territory.  A defensive position was 
taken and they supported the air squadron in destroying the 
enemy convoy.  When they received the okay to move forward, 
they went through the ambush where he witnessed many dead 
bodies, both military and civilian.  It appears that the 
civilian and military casualties the veteran references refer 
to casualties sustained by Iraqi civilian and military 
members, rather than Americans.  This, however, should be 
clarified.  Once clarification is obtained, the RO should 
determine whether reply from CURR, received in August 2006, 
verifies this stressor.  If not, the RO should determine 
whether, based on any clarification of stressor(s) provided 
by veteran, further request for confirmation of such 
stressor(s) should be submitted to CURR.  Subsequently, the 
veteran should be scheduled for a VA examination to determine 
whether he has PTSD or other psychiatric disorders due to any 
confirmed in-service stressor or a disease or injury in 
service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the 
veteran still wants a Board hearing as 
indicated on his June 2005 VA Form 9.  If 
so, appropriate action should be taken. 

2.  The RO should take the appropriate 
measures to follow-up with the June 2004 
letter to the U.S. Army Reserve Personnel 
Command regarding the veteran's missing 
service medical records.  The RO should 
ensure that any outstanding service 
medical records that are available are 
obtained and associated with the claims 
file.  All efforts to obtain such records 
should be fully documented, and the 
federal facility must provide a negative 
response if records are not available.

3.  The RO is to take the appropriate 
measures to obtain any outstanding 
pertinent post-service treatment records, 
to include the veteran's VA medical 
records from April 2004 to present.  The 
RO is specifically advised to obtain the 
veteran's inpatient records from VA 
hospitalization in April 2006.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  The RO should contact the veteran and 
request clarification as to his PTSD 
stressor.  He should be specifically 
asked to indicate the types of casualties 
he saw in the enemy ambush incident he 
described in his September 2004 stressor 
statement (e.g., Iraqi or American 
civilian/military or both).  Any further 
information he can provide as to 
stressors experienced in service should 
also be solicited.  

5.  Once such information is obtained 
from the veteran, the RO should determine 
whether reply from CURR, received in 
August 2006, verifies his stressor(s) or 
if additional verification of stressor(s) 
should be solicited from CURR.  If 
additional verification is necessary, the 
RO should take the appropriate measures 
to obtain such verification.  

6.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric/PTSD 
examination.  All indicated tests and 
studies are to be performed.   Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  The RO should notify 
the physician of each stressor that it 
has determined have been corroborated.  
The physician is to indicate whether the 
veteran meets the criteria for a 
diagnosis of PTSD and/or whether he has a 
diagnosis of depression.  With regard to 
any PTSD, the physician should indicate 
whether this diagnosis is based solely on 
stressor(s) that the RO has determined to 
have been corroborated.  With regard to 
any other psychiatric disorder, an 
opinion should be provided as to whether 
it is at least as likely as not that any 
psychiatric disorder is related to 
service.  Any difference in opinion with 
prior medical opinions should be clearly 
explained.  The examiner must provide a 
clear and complete explanation for each 
finding and opinion expressed.

7.  The RO should then determine if 
further development is necessary.  The RO 
is specifically advised to determine, 
after all evidence has been associated 
with the claims file, whether additional 
pertinent service medical records have 
been submitted with regard to each new 
and material claim.  38 C.F.R. § 3.156(c) 
(regarding the treatment of unearthed 
service department records).  If so, any 
additional development, to include 
additional VA examinations, should be 
conducted.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



